Citation Nr: 0725056	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include a bipolar disorder, an 
obsessive compulsive disorder and post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for obesity or an 
eating disorder, to include as secondary to an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1994 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2007, the veteran's representative filed a motion to 
advance the veteran's claim on the docket.  The motion was 
granted in May 2007.  

On his April 2005 substantive appeal (VA Form 9), the veteran 
marked both that he wanted a BVA hearing and that he did not 
want a BVA hearing.  In response, the Board sent a hearing 
clarification letter to the veteran.  In a letter received in 
June 2007, the veteran indicated that he does not wish to 
have a hearing unless he is required to have one.  As there 
is no such requirement, the Board finds that his hearing 
request is withdrawn.  38 C.F.R. § 20.704(e) (2006).

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, a bipolar 
disorder and an obsessive compulsive disorder; and secondary 
service connection for obesity or an eating disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC, in Washington, DC.






FINDING OF FACT

The veteran had active service from September 1994 to January 
1996 and he received a general discharge due to misconduct.  


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
eligibility requirements for a permanent and total disability 
rating for pension purposes.  38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203, 3.314 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was provided a VCAA notification letter regarding 
his claim for pension benefits in May 2004.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The May 2004 letter 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to this claim.  

The May 2004 letter specifically informed that veteran of the 
following regarding pension benefits:  If the veteran 
originally entered active service at an enlisted grade after 
September 7, 1980; or, if the veteran otherwise entered 
active service after October 16, 1981, with an enlisted or 
officer grade, the veteran needs to meet the minimum active 
duty service requirement.  Typically, that period is two 
years, or the full period for which the veteran was called or 
ordered to active-duty service.  

The veteran was provided with an additional letter regarding 
pension benefits in January 2005.  The Board finds, however, 
that the May 2004 letter was VCAA compliant.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Thus, the veteran was provided with 
a VCAA compliant notice prior to the November 2004 rating 
decision on appeal.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The claims file contains service 
personnel records and records related to the change in the 
character of discharge from other than honorable to a 
general, under honorable conditions discharge.  There is no 
indication that there is any additional relevant evidence 
that has not been obtained.  In view of the foregoing, the 
Board finds that VA has fulfilled its duty to notify and 
assist the veteran in the claim adjudicated upon the merits.  

Further, the Board notes that the development conducted shows 
that the veteran has no eligibility to seek the benefit being 
sought, and, thus, no prejudice accrues to him for any 
technical notice deficiency along the way.  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated); Mason v. Principi, 16 
Vet. App. 129 (2002) (VCAA was not applicable where the issue 
was whether a claimant had qualifying service for pension 
purposes because the law, and not the evidence, was 
dispositive of the claim).

Law and Regulations

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service 
requirements of that section if he served in active military, 
naval, or air service (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

In this case, there is another requirement for the veteran to 
be eligible for pension benefits.  A person who originally 
enlists (enlisted person only) in a regular component of the 
Armed Forces after September 7, 1980 and any other person 
(officer as well as enlisted) who enters on active duty after 
October 16, 1981 and who has not previously completed a 
continuous period of active duty of at least 24 months or 
been discharged or released from active duty under 10 U.S.C. 
§ 1171 (early out) who does not complete a minimum period of 
active duty is not eligible for any benefit under title 38, 
United States Code or under any law administered by VA based 
on that period of service.  38 C.F.R. § 3.12a.  The term 
minimum period of active duty means, for the purposes of this 
section, the shorter of the following periods:  (1) twenty-
four months of continuous active duty.  Non-duty periods that 
are excludable in determining VA benefit entitlement (e.g. 
see 38 C.F.R. § 3.15) are not considered as a break in 
service for continuity purposes but are to subtracted from 
total time served; (2) The full period for which a person was 
called or ordered to active duty.  See 38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply:  
(1) To a person who is discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge); (2) To a 
person discharged or released from active duty for a 
disability adjudged service connected without presumptive 
provisions of law, or who at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) To a person with a compensable 
service-connected disability; (4) To the provision of a 
benefit for or in connection with a service-connected 
disability, condition, or death; and (5) To benefits under 
chapter 19 of title 38, United States Code.  See 38 C.F.R. 
§ 3.12a (d).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes 
full-time duty in the Armed Forces, other than ACDUTRA.  38  
U.S.C.A. § 101(21).  The term "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including the reserve components thereof.  38 U.S.C.A. 
§ 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a), (d).  
ACDUTRA is full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).

Factual Background

The veteran's DD 214 shows that he had service from September 
1994 to January 1996.  The DD 214 shows that the veteran was 
given an under other than honorable conditions discharge due 
to misconduct.  There is no evidence and the veteran has not 
contended that he had any service in additional to this time, 
such as reserve duty.

In a February 2003 letter, the veteran was informed that the 
character of his discharge had been changed to general, under 
honorable conditions discharge.  Documents in the claims file 
reveal that the Army Discharge Review Board found that the 
veteran's misconduct was mitigated by service of sufficient 
merit to warrant an upgrade of the discharge being reviewed.  
The Review Board voted to grant relief in the form of an 
upgrade of characterization of service.  The Review Board 
also found, however, that the reason for discharge was proper 
and equitable and voted not to change it.

The veteran contends that his character of discharge being 
upgraded proves that he was illegally and unjustly separated 
from active duty.  If he had not been unjustly separated from 
active duty, he contends he would have served over two years 
of service, and therefore, been eligible for nonservice-
connected pension benefits.

Analysis

The veteran served during a period of war for more than 90 
days.  See 38 C.F.R. § 3.3.  The veteran's service, however, 
is also covered by the provisions of 38 C.F.R. § 3.12a.  The 
veteran did not serve the minimum period of active duty.  
Further, the veteran is not service connected for any 
disabilities and he is not covered by any other exception 
listed in 38 C.F.R. § 3.12a(d).  

Although the veteran's character of discharge was upgraded, 
the Army Discharge Review Board found that the reason for his 
discharge was proper.  In changing the character of 
discharge, the Army Discharge Review Board did not make a 
finding that the veteran's discharge due to misconduct was in 
error. 

The Board emphasizes that it is not free to disregard 
governing laws and regulations that provide those threshold 
criteria bestowing basic eligibility to VA pension.  As the 
veteran did not have the minimum period of active duty 
service, he is not entitled to VA pension benefits.  Where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  
Denial of the claim presented is mandated on that basis.  
Inasmuch as the appellant's service does not meet the 
threshold requirements for eligibility for VA pension 
benefits, his claim for basic eligibility for nonservice-
connected disability pension benefits lacks legal merit and 
his claim must be denied.  Sabonis, supra.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


REMAND

The veteran contends that his psychiatric disorders, to 
include PTSD, an obsessive-compulsive disorder and a bipolar 
disorder, began during or as the result of service.  He 
asserts, in essence, that his variously diagnosed psychiatric 
disorders were caused by abuse from his fellow soldiers and 
officers, to include being perceived as a homosexual, sexual 
comments directed toward him, and being assaulted.  He 
specifically alleges that the day before his scheduled 
discharge from service he was physically and sexually 
assaulted.  The veteran further claims that he was found the 
next day and military police were called but he did not file 
a report because he thought his report would be ignored.  He 
added that he was treated in a civilian (private) hospital 
that same day.

Regarding the claim for service connection for PTSD, the 
Board specifically notes that, in Patton v. West, 12 Vet. 
App. 272 (1999), the Court held that special consideration 
must be given to claims for PTSD based on assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, 
Part III, Chapter 5 has been rescinded and replaced, in 
relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, 
Section H30.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2006); see also M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H30.

In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in the VA Adjudication Manuel.  
The AMC/RO should ensure that there has been full compliance 
with the cited law.  The AMC/RO should provide the veteran 
with a VCAA notification letter that provides notice 
regarding PTSD based on personal assault.  Further, the 
AMC/RO should attempt to retrieve relevant records from the 
veteran's hospital treatment the day that he left service.  
38 C.F.R. § 3.159(c)(1) (2006).

Regarding the veteran's claim for service connection for an 
acquired psychiatric disorder other than PTSD, the veteran 
contends that he received psychiatric treatment during 
service.  Although the claims file includes service medical 
records and personnel records regarding the upgrade in his 
character of discharge, it does not contain the veteran's 
complete personnel records or indication that he underwent 
any psychiatric treatment during service.  Upon remand, the 
AMC/RO should make all reasonable efforts to obtain any 
additional service medical and personnel records that may be 
available.  38 C.F.R. § 3.159(c)(2) (2006).

Regarding the claim for service connection for obesity or an 
eating disorder, the veteran has asserted that his PTSD 
and/or acquired psychiatric disability has caused him to 
overeat.  This is a claim for secondary service connection.  
Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
During the pendency of this appeal, an amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, was enacted.  See 71 
Fed. Reg. 52744 (2006).  While the amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation, as service 
connection for a psychiatric disorder may be granted, the 
veteran should be provided notice of this amendment.  
38 C.F.R. § 19.9.

Thereafter, the veteran should be scheduled for a VA 
psychiatric examination to determine if he has PTSD or any 
other psychiatric disorder and, if so, whether it is related 
to any incident of service, to include the alleged physical 
and sexual assaults.  

If the contended causal relationship is substantiated, an 
opinion from the examining psychiatrist must be obtained that 
addresses the claim for secondary service connection for 
obesity (i.e., whether the service-connected psychiatric 
disorder(s) caused or aggravated his obesity).

In view of the foregoing, the issues of service connection 
for variously diagnosed psychiatric disorders and secondary 
service connection for obesity are REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for obesity (eating 
disorder), as secondary to  an acquired 
psychiatric disorder, to include notice 
of 38 C.F.R. § 3.310 and the amendment 
to that regulation, effective October 
10, 2006.

2.  The AMC/RO should also ensure 
compliance with special evidentiary 
development procedures for PTSD claims 
based on personal assault contained in 
VA ADJUDICATION PROCEDURE MANUAL M21-
1MR, Part III, Subpart iv, Chapter 4, 
Section H30.  See Patton, supra.  The 
veteran should be issued a VCAA 
notification letter that provides notice 
regarding establishing a claim for PTSD 
based on personal assault.  

After obtaining any identifying 
information from the veteran, the AMC/RO 
should attempt to retrieve relevant 
records from the veteran's claimed 
hospital treatment the day before his 
scheduled discharge from service.

3.  The AMC/RO should make all reasonable 
efforts to obtain any additional service 
personnel records and service medical 
records that may be available.

4.  The AMC/RO must also contact the 
veteran and request that as much 
information as possible be provided 
concerning any post-service psychiatric 
evaluation or treatment.  All identified 
records must be obtained and associated 
with the claims file.

5.  The AMC/RO should arrange for a VA 
psychiatric examination to determine 
whether the veteran meets the diagnostic 
criteria for PTSD or any other 
psychiatric disorder and, if so, the 
etiology and approximate onset date of 
such disorder(s).  Any diagnosis should 
conform to the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If PTSD is 
diagnosed, the examiner is requested to 
identify the diagnostic criteria and the 
specific stressor or stressors supporting 
the diagnosis.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  The evaluation must include a 
complete history, to include any sexual 
abuse or assault that occurred during 
service.

Following the review of all of the 
relevant evidence in the claims file, a 
detailed medical and psychiatric history, 
the mental status examination and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that any 
psychiatric disorder that may be present 
began during service or is causally 
linked to any incident of active duty, to 
include alleged physical and sexual 
assaults.

If, and only if a psychiatric disorder is 
linked to service, the psychiatrist 
should provide an opinion regarding 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran has obesity or an eating 
disorder that was caused or aggravated by 
his service connected psychiatric 
disorder.  If the veteran's obesity was 
aggravated by a service-connected 
psychiatric disorder beyond its natural 
progression, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the obesity  
(i.e., approximate weight) prior to the 
onset of aggravation.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

With respect to the question of whether a 
service-connected psychiatric disorder 
aggravated the veteran's obesity or 
eating disorder, the clinician is advised 
that aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the psychiatrist is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

6.  Thereafter, the AMC/RO should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC/RO should undertake it 
before further adjudication of the 
claims.

7.  Then, the veteran's claims on appeal 
should be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  
Readjudication of the claim for service 
connection for PTSD should specifically 
include consideration of Manual M21-1, 
Part II, 5.4(c) and Patton v. West, 12 
Vet. App 272 (1999).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which includes 38 C.F.R. 
§ 3.310(a) and the amendment to that 
regulation, effective October 10, 2006.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


